Citation Nr: 0822369	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-38 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 Regional Office (RO) rating 
decision which denied entitlement to service connection for 
bilateral hearing loss disability.


FINDING OF FACT

The veteran does not have current bilateral hearing loss 
disability according to VA standards.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).



	a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), however, the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
February 2006.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective date 
of the award of benefits will be assigned if service 
connection was awarded.

The Board notes that the veteran was given appropriate notice 
according to Dingess in a March 2006 letter.  To the extent 
there was any error in such notice, since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned, in regards to these matters, are rendered moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical center 
(VAMC) treatment records, private physician treatment 
records, and a VA examination report from April 2006.  
Additionally, the claims file contains the veteran's 
statements in support of his claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that he has bilateral hearing loss 
disability as a result of exposure to noise during active 
military service.  (See Statement in Support of Claim, 
February 2006).  Specifically, he alleges that he was exposed 
to loud noise from rifles, machine guns, mortars, Howitzers 
and the constant use of headsets while serving as an air 
traffic controller.  Id.

Upon review of the claims file, the entirety of the veteran's 
service medical records are absent any complaints, treatment, 
or diagnosis of bilateral hearing loss.  The Board is 
cognizant that the veteran is competent to report having been 
exposed to loud noise in service, and to describe 
experiencing difficulty hearing.  However, as a lay person, 
he is not competent to report that he experiences a degree of 
hearing loss that satisfies the criteria of 38 C.F.R. § 3.385 
for a current hearing loss disability.

In this case, there is no indication in the medical evidence 
of record that the veteran had bilateral hearing loss within 
one year of discharge from service as that disability is 
defined by 38 C.F.R. § 3.385.  Furthermore, neither the VAMC 
medical examination reports, nor the veteran's private 
physician reports indicate any treatment or diagnosis of 
bilateral hearing loss as defined by 38 C.F.R. § 3.385 since 
his separation from service.

Most significantly, an April 2006 VA audiological report for 
bilateral hearing loss reflects puretone thresholds as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
10
0
0
5
20

Speech recognition ability was 96 percent for the right ear, 
and 98 percent for the left ear.  The criteria for hearing 
loss as described under 38 C.F.R. § 3.385 were not met for 
either the right or left ear, as the auditory threshold did 
not reach a level of 40 decibels or greater for any of the 
frequencies, the auditory thresholds for at least three of 
the frequencies were not 26 percent or greater, and speech 
recognition ability was not less than 94 percent. 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the complete medical evidence of record 
does not show the veteran to have a current bilateral hearing 
loss disability by VA regulatory standards; thus, there may 
be no service connection for this claimed disability on 
either a presumptive or direct basis.

The Board acknowledges the veteran's assertions that he 
currently has bilateral hearing loss disability as the result 
of his active duty service.  (See Statement in Support of 
Claim, February 2006, and Appeal to the Board of Veterans' 
Appeals, December 2006).  Certainly, the veteran can attest 
to factual matters of which he had first-hand knowledge, such 
as subjective complaints of trouble hearing.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as 
noted to above, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise, and he cannot establish through lay reports alone 
that his hearing loss is of such severity as to meet the 
criteria of 38 C.F.R. § 3.385.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994).

In this case, VA audiological evaluation established that he 
does not have a hearing loss disability as defined by the 
criteria of 38 C.F.R. § 3.385, and there is no contrary 
medical evidence of record.  Accordingly, the Board concludes 
that the preponderance of the evidence of record is against 
the claim for service connection for bilateral hearing loss 
disability, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) does not apply; there is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


